                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

WARREN A. SPAULDING,·             )
                                  )
      Plaintiff,                  )        Civ. No. 5:20-CV-00224-D
                                  )
V.                                )
                                  )
ANDREW M. SAUL,                )
Commissioner of Social Security,)
                                  )
      Defendant.                  )

                                          ORDER
      Pursuant to the power of this Court to enter a judgment affirming, modifying,

or reversing Defendant's decision with remand in Social Security actions under

sentence four of 42 U.S.C. § 405(g), and in light of Defendant's motion, with

Plaintiffs consent, to remand this action for further administrative proceedings, the

Court hereby remands this case to Defendant, pursuant to sentence four of 42

U.S.C. § 405(g), for further administrative proceedings. See Melkonyan v. Sullivan,

501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

      The clerk of the Court will enter a separate judgment pursuant to Rule 58 of

the Federal Rules of Civil Procedure.

      SO ORDERED this        Cf       day of June, 2021.




                                                 JAN1ES C. DEVER III
                                                 United States District Judge




        Case 5:20-cv-00224-D Document 34 Filed 06/09/21 Page 1 of 1
